Case 2:20-cv-00004-JRG Document 219-1 Filed 05/21/21 Page 1 of 18 PageID #: 5905




                   EXHIBIT E




                                  -1-
                       Case 2:20-cv-00004-JRG Document 219-1 Filed 05/21/21 Page 2 of 18 PageID #: 5906




                                                  EXHIBIT E
                                         DEFENDANTS’ TRIAL EXHIBIT LIST

Presiding Judge:                 Plaintiff’s Attorney                            Court Reporter:
Hon. Rodney Gilstrap             Patton, Tidwell & Culbertson, LLP
                                 Keyhani LLC
Trial Date(s)                    Defendants’ Attorney                            Court Deputy:
                                 Williams Simons & Landis, PLLC
                                 Gillam & Smith LLP
DX      Date     Marked Admitted               Exhibit Description                  Beginning     Ending     Conf.   Objections
No.    Offered                                                                      Bates No.    Bates No.
                                                                                   SALAZAR-     SALAZAR-
001                                  U.S. Patent No. 5,802,467                         496          521
                                                                                   SALAZAR-     SALAZAR-
002                                  File History for U.S. Patent No. 5,802,467        001          495
003                                  U.S. Patent No. 5,537,608 (“Beatty”)          HTC039243    HTC039258
004                                  U.S. Patent No. 5,179,680 (“Colwell”)         HTC026211    HTC026245
005                                  U.S. Patent No. 5,410,326 (“Goldstein”)       HTC026246    HTC026290
006                                  U.S. Patent No. 5,465,401 (“Thompson”)        HTC026291    HTC026310
007                                  U.S. Patent No. 4,623,887 (“Welles”)          HTC038568    HTC038592
008                                  U.S. Patent No. 4,802,114 (“Sogame”)          HTC039235    HTC039242
009                                  U.S. Patent No. 4,866,434 (“Keenan”)          HTC038593    HTC038603
010                                  U.S. Patent No. 4,918,439 (“Wozniak”)         HTC038604    HTC038791
                                                                                     Legible    Legible copy
                                                                                     copy of         of
                                                                                   SALAZAR      SALAZAR-
011                                  U.S. Patent No. 5,138,649 (“Krisbergh”)          - 268         278
                                                                                   SALAZAR-
                                     Letter from J. Salazar to D. Moloney/Motorola CONFIDEN      SALAZAR-
019                                  Broadband Communications Sector Regarding TIAL - 577       CONFIDENT CONF


                                                                 2
      Case 2:20-cv-00004-JRG Document 219-1 Filed 05/21/21 Page 3 of 18 PageID #: 5907




                    Patent License Agreement 1023 dated July 30,                     IAL
                    2006 [Salazar depo Ex. 8]                                       - 577
                    Asset Assignment and Debt Satisfaction
                    Agreement Between Innovative Intelcom           SALAZAR- SALAZAR-
                    Industries and Salazar dated December 14,       CONFIDEN CONFIDENT
020                 2006 [Salazar depo Ex. 9]                       TIAL - 559 IAL - 559 CONF
                    Draft of Letter from R. Eisert to S.
                    Meyers/General Instrument Corporation
                    Regarding Exclusive License Under U.S.          SALAZAR-      SALAZAR-
                    Patent No. 5,138,649 dated March 3, 1995        CONFIDEN     CONFIDENT
021                 [Salazar depo Ex. 10]                           TIAL - 574     IAL - 574 CONF
                    Innovative Intelcom Industries Annual Meeting   SALAZAR-      SALAZAR-
                    of Shareholders Presentation dated May 26,      CONFIDEN     CONFIDENT
022                 1995 [Salazar depo Ex. 11]                      TIAL - 611     IAL - 616 CONF
                    U.S. Patent Pub. No. 2005/0054289 A1
023                 (“Salazar ’489”) [Meyers depo Ex. 14]           HTC038550 HTC038567
                    Declaration and Power of Attorney of J.
                    Salazar, L. Molero-Castro, and R. Meyers for
                    Provisional Patent Application 10/656633
024                 dated August 2003 [Meyers depo Ex. 15]            NONE         NONE
                                                                    Legible copy Legible copy
                                                                         of           of
                                                                    SALAZAR- SALAZAR-
025                 U.S. Patent No. 5,802,467                           496          521
                    Qualcomm Snapdragon 600 Processor
                    APQ8064 Data Sheet at 19, available online at
                    https://www.qualcomm.com/documents/snapdr
                    agon-600-apq-8064-data-sheet [Wolfe’s
026                 Rebuttal Noninfringement Report]                  NONE         NONE




                                                  3
      Case 2:20-cv-00004-JRG Document 219-1 Filed 05/21/21 Page 4 of 18 PageID #: 5908




                    Qualcomm Snapdragon 810 Processor Product
                    Brief, available online at
                    https://www.qualcomm.com/media/documents/
                    files/snapdragpn-810-processor-product-brief
027                 [Wolfe’s Rebuttal Noninfringement Report]          NONE   NONE
                    AnandTech, “Qualcomm's Snapdragon 801
                    (MSM8974AC): The New 32-bit Flagship
                    Until 805,” (Feb. 24, 2014), available online at
                    http://www.anandtech.com/show/7783/qualco
                    mms-snapdragon-801-msm8974ac-the-
                    new032bitflagship-until-805
028                 [Wolfe’s Rebuttal Noninfringement Report]          NONE   NONE
                    Qualcomm Snapdragon 801 Processor Product
                    Brief, available online at
                    https://www.qualcomm.com/media/documents/
                    files/snapdragon-801-processor-product-
                    brief.pdf
029                 [Wolfe’s Rebuttal Noninfringement Report]          NONE   NONE
                    BCM4330 Datasheet, available online at
                    http://www.datasheetq.com/datasheetdown
                    load/713750/1/Broadcom/BCM4330?lang=en
030                 [Wolfe’s Rebuttal Noninfringement Report]          NONE   NONE
                    BCM43353 Datasheet, available online at
                    http://pdf1.alldatasheet.com/datasheetpdf/view/
                    828933/CYPRESS/BCM43353.html [Wolfe’s
031                 Rebuttal Noninfringement Report]                   NONE   NONE
                    PN544 datasheet, available online at
                    http://www.datasheet4u.com/datasheetpdf/NXP
                    Semiconductors/PN544/pdf.php?id=706823
032                 [Wolfe’s Rebuttal Noninfringement Report]          NONE   NONE



                                                    4
      Case 2:20-cv-00004-JRG Document 219-1 Filed 05/21/21 Page 5 of 18 PageID #: 5909




                    HTC-SC0005-63 (HtcIrInterfaceCpp) [Wolfe’s        HTC-
033                 Rebuttal Noninfringement Report]                 SC0005     HTC-SC0063 CONF
                    International Distributor Agreement [Lai depo
035                 Ex 2]                                           HTC037528 HTC037547     CONF
                    HTC America, Inc. Invoice, June 17, 2013 [Lai
036                 depo Ex 2]                                      HTC037608 HTC037608     CONF
                    HTC America, Inc. Invoice, August
                    16, 2014
037                 [Lai depo Ex 2]                                 HTC037609 HTC037609     CONF
                    HTC America, Inc. Invoice, March 21, 2014
038                 [Lai depo Ex 2]                                 HTC037610 HTC037610     CONF
                    HTC America, Inc. Invoice, April 3, 2015 [Lai
039                 depo Ex 2]                                      HTC037611 HTC037611     CONF
                    HTC America, Inc. Invoice, March 28, 2013
040                 [Lai depo Ex 2]                                 HTC037612 HTC037612     CONF
                    HTC America, Inc. Invoice, March 30, 2013
041                 [Lai depo Ex 2]                                 HTC037613   HTC037613   CONF
042                 HTC America, Inc. Invoice, April 16, 2013       HTC037614   HTC037614   CONF
043                 HTC America, Inc. Invoice, March 3, 2015        HTC037615   HTC037615   CONF
044                 HTC America, Inc. Invoice, March 14, 2014       HTC037616   HTC037616   CONF
045                 HTC America, Inc. Invoice, March 22, 2014       HTC037617   HTC037617   CONF
046                 HTC America, Inc. Invoice, October 31, 2014     HTC037618   HTC037618   CONF
047                 HTC America, Inc. Invoice, October 31, 2014     HTC037619   HTC037619   CONF
048                 HTC America, Inc. Invoice, March 21, 2015       HTC037620   HTC037620   CONF
049                 HTC America, Inc. Invoice, March 18, 2015       HTC037621   HTC037621   CONF
050                 HTC America, Inc. Invoice, March 24, 2015       HTC037622   HTC037622   CONF
                    Master Purchase Agreement (MPA) between
051                 Sprint and HTC Corp., May 19, 2008              HTC038162 HTC038278     CONF
                    Amendment 6 to MPA between Sprint and
052                 HTC Corp., June 9, 2010                         HTC038279 HTC038280     CONF


                                                  5
      Case 2:20-cv-00004-JRG Document 219-1 Filed 05/21/21 Page 6 of 18 PageID #: 5910




053                 HTC One (M8) for Windows User Guide             HTC000396 HTC000508
                    HTC One (M8) for Windows Verizon User
054                 Guide                                           HTC000511   HTC000693
055                 HTC One (M8) User Guide                         HTC001165   HTC001358
056                 HTC One (M8) Verizon User Guide                 HTC001557   HTC001872
057                 HTC One (M9) User Guide                         HTC001873   HTC002081
058                 HTC One (M9) Sprint User Guide                  HTC002490   HTC002796
059                 HTC One (M9) Verizon User Guide                 HTC003226   HTC003546
060                 HTC One User Guide                              HTC003734   HTC003914
061                 HTC One Sprint User Guide                       HTC003915   HTC004151
062                 HTC One User Guide                              HTC004154   HTC004339
063                 HTC One Verizon User Guide                      HTC004529   HTC004820
                    IR Remote Functional Specification for Sense
064                 5.0, December 19, 2012                          HTC004821 HTC004876     CONF
                    HTC Gesture Remote, Sense 5.0,
065                 December 17, 2012                               HTC004891   HTC004932   CONF
066                 MaxQ614 Datasheet, September 2012               HTC011331   HTC011358
067                 M7 Schematics, July 13, 2012                    HTC016840   HTC016853   CONF
068                 M7 Schematics, January 11, 2013                 HTC020813   HTC020872   CONF
069                 M8 Schematics, January 17, 2014                 HTC024869   HTC024933   CONF
070                 W8 Logic Specification, revised July 30, 2014   HTC026864   HTC026904   CONF
071                 W8 Schematics, July 30, 2014                    HTC027441   HTC027506   CONF
072                 M9 Schematics, January 16, 2015                 HTC037548   HTC037599   CONF
073                 M9 Block Diagram, November 7, 2014              HTC038817   HTC038817   CONF
                    Sense 5 Application Brief V1.3f,
074                 February 7, 2013                                HTC029830 HTC030052     CONF
075                 M7 Merchandising Proposal, April 16, 2013       HTC030269 HTC030309     CONF
076                 HTC One - One Pager, May 22, 2013               HTC030669 HTC030670




                                                  6
      Case 2:20-cv-00004-JRG Document 219-1 Filed 05/21/21 Page 7 of 18 PageID #: 5911




                    HTC One Retail Store Training – HTC One
077                 Global Speaker Notes, June 11, 2013             HTC031026 HTC031082   CONF
                    HTC Brand Tracking Research United States
079                 Report – H1 2013                                HTC032361 HTC032428   CONF
                    M8 Training Deck – The all new HTC One
084                 (M8), March 3, 2014                             HTC034005 HTC034081   CONF
085                 HTC One M8 – One Pager, March 4, 2014           HTC034082 HTC034083   CONF
                    HTC USA Consumer Market Report – Data to
086                 Q1 2014 – Kantar World Panel, May 9, 2014       HTC034496 HTC034570   CONF
                    HTC USA Consumer Market Report – Data to
                    Q2 2014 – Kantar World Panel, August 13,
087                 2014                                            HTC035096 HTC035167   CONF
088                 W8 Poster 22x28, August 13, 2014                HTC035172 HTC035172
089                 HTC M9 v. G4 - One Pager, July 14, 2015         HTC036655 HTC036656
                    HTC US Consumer Market Report Q3 2015 –
090                 Kantar World Panel, October 20, 2015            HTC036657 HTC036723   CONF
                    Plaintiff Joe Andrew Salazar’s Second
                    Amended Responses and Objections to
                    Defendant HTC Corporation’s First Set of                                     Admitted subject
                    Interrogatories (Nos. 1-12), served September                                to Dkt. No. 144
091                 7, 2017                                          NONE       NONE              being denied.
                    Plaintiff’s First Amended Original Complaint
                    for Patent Infringement, Dkt. 17, Salazar v.                                 Admitted subject
                    HTC Corp., No. 2:16-cv-01096- JRG-RSP                                        to Dkt. No. 144
092                 (E.D. Tex. Apr. 10, 2017)                        NONE       NONE              being denied.
                    Plaintiff’s Second Amended Original
                    Complaint for Patent Infringement, Dkt. 44,                                  Admitted subject
                    Salazar v. HTC Corp., No. 2:16-cv-01096-                                     to Dkt. No. 144
093                 JRG-RSP (E.D. Tex. June 15, 2017)                NONE       NONE              being denied.




                                                  7
      Case 2:20-cv-00004-JRG Document 219-1 Filed 05/21/21 Page 8 of 18 PageID #: 5912




                    Plaintiff Joe Andrew Salazar’s Responses and
                    Objections to Defendant HTC Corporation’s
                    First Set of Interrogatories, Salazar v. HTC                      Admitted subject
                    Corp., No. 2:16-cv-01096- JRG-RSP (E.D.                            to Dkt. No. 144
094                 Tex. June 8, 2017)                             NONE   NONE    CONF being denied.
                    Plaintiff Joe Andrew Salazar’s First Amended
                    Responses and Objections to Defendant HTC
                    Corporation’s First Set of Interrogatories,                       Admitted subject
                    Salazar v. HTC Corp., No. 2:16-cv-01096-                           to Dkt. No. 144
095                 JRG-RSP (E.D. Tex. July 21, 2017)              NONE   NONE    CONF being denied.
                    Plaintiff Joe Andrew Salazar’s Second
                    Amended Responses and Objections to
                    Defendant HTC Corporation’s First Set of
                    Interrogatories, Salazar v. HTC Corp., No.                        Admitted subject
                    2:16-cv-01096-JRG-RSP (E.D. Tex. Sept. 7,                          to Dkt. No. 144
096                 2017)                                          NONE   NONE    CONF being denied.
                    Single Chip IEEE 802.11TM a/b/g/n
                    MAC/Baseband/Radio with Integrated
                    Bluetooth® 4.0 + HS and FM Transceiver
                    (“BCM43330 Datasheet”) [Ex. B to Wolfe’s
097                 Rebuttal Noninfringement Report]               NONE   NONE
                    Single-Chip 5G Wi-Fi IEEE 802.11ac 2×2
                    MAC/Baseband/Radio with Integrated
                    Bluetooth 4.1, FM Receiver, and Wireless
                    Charging (“CYW4356 Datasheet”)
                    [Ex. C to Wolfe’s Rebuttal
098                 Noninfringement Report]                        NONE   NONE
                    Single Chip IEEE 802.11 a/b/g/n
                    MAC/Baseband/Radio with Integrated
                    Bluetooth 4.0 + HS and FM Receiver
099                 (“BCM4334 Datasheet”)                          NONE   NONE


                                                  8
      Case 2:20-cv-00004-JRG Document 219-1 Filed 05/21/21 Page 9 of 18 PageID #: 5913




                    [Ex. D to Wolfe’s Rebuttal
                    Noninfringement Report]
                    TXS0102 2-Bit Bidirectional Voltage-Level
                    Translator for Open-Drain and Push-Pull
                    Applications at 1 (available online at
                    https://www.ti.com/lit/ds/symlink/txs0102.pdf)
100                 [Wolfe’s Rebuttal Noninfringement Report]        NONE   NONE
                    Qualcomm Snapdragon 810 Processor Product
                    Brief (available online at
                    https://www.qualcomm.com/system/files/docu
                    ment/files/snapdragon_product_brief_810_0.pd
                    f)
101                 [Wolfe’s Rebuttal Noninfringement Report]        NONE   NONE
                    WCN3680B/WCN3660B Device Specification
                    (available online at
                    https:/developer.qualcomm.com/qfile/35297/lm
                    80-p0436-
                    70_b_wcn3680bwcn3660b_devicespecification
                    .pdf) [Wolfe’s Rebuttal Noninfringement
102                 Report]                                          NONE   NONE
                    Android Developers > Docs > Reference >
                    SQLiteOpenHelper (available online at
                    https://developer.android.com/reference/androi
                    d/database/sqlite/SQLiteOpenHelper) [Wolfe’s
103                 Rebuttal Noninfringement Report]                 NONE   NONE
                    IR Emitter and Detector Product Data Sheet
                    LTE-C9301 (available online at
                    https://optoelectronics.liteon.com/upload/down
                    load/DS50-2002-011/LTE-
                    C9301%20DATA%20SHEET.pdf) [Wolfe’s
104                 Rebuttal Noninfringement Report]                 NONE   NONE


                                                  9
      Case 2:20-cv-00004-JRG Document 219-1 Filed 05/21/21 Page 10 of 18 PageID #: 5914




                    Single-Chip 5G WiFi 802.11ac
                    MAC/Baseband/Radio with Bluetooth 4.0+HS
                    & FM Receiver (available online at
                    https://www.broadcom.com/products/wireless/
                    wireless-lan-infrastructure/bcm4335) [Wolfe’s
                    Rebuttal Noninfringement
105                 Report]                                          NONE   NONE
                    IR Emitter and Detector Product Data Sheet
                    LTE-C9301 (available online at
                    https://www.mouser.com/datasheet/2/239/LTE-
                    C9301%20DATA%20SHEET-1115967.pdf)
106                 [Wolfe’s Rebuttal Noninfringement Report]        NONE   NONE
                    Technical Data Sheet Infrared MIDLED LED
                    IR91-01C/L491/2R (available online at
                    https://everlighteurope.com/index.php?controll
                    er=attachment?id_attachment=4913) [Wolfe’s
107                 Rebuttal NoninfringementReport]                  NONE   NONE
                    AnyMote Home – Any Device. One Remote.
                    [Exhibit E to Wolfe’s
108                 RebuttalNoninfringement Report]                  NONE   NONE
                    AnyMore Smart Universal Remote on the App
                    Store [Exhibit F to Wolfe’s Rebuttal
109                 Noninfringement Report]                          NONE   NONE
                    AnyMote Universal Remote + WiFi Smart
                    Home Control – Apps on Google Play [Exhibit
                    G to Wolfe’s Rebuttal Noninfringement
110                 Report]                                          NONE   NONE
                    All-in-one Media Remote Control using
                    AnyMote (available online at
111                 https://blog.anymote.io/all-in-one-media-        NONE   NONE



                                                  10
      Case 2:20-cv-00004-JRG Document 219-1 Filed 05/21/21 Page 11 of 18 PageID #: 5915




                    remote-control-using-anymote-7ad3ede93d7)
                    [Exhibit G to Wolfe’s Rebuttal
                    Noninfringement Report]
                    United States Patent and Trademark Office
                    Notice of Recordation of Assignment           SALAZAR- SALAZAR-
112                 Document, Reel/Frame: 014481/0008                553      554
                    AT&T Inc. Form 10-K for the fiscal year ended
                    December 31, 2019 [Bakewell and Rowe
114                 Rebuttal Expert Report Regarding Damages]       NONE     NONE
                    T-Mobile US, Inc. Form 10-K for the fiscal
                    year ended December 31, 2019 [Bakewell and
                    Rowe Rebuttal Expert Report Regarding
115                 Damages]                                        NONE     NONE
                    T-Mobile US, Inc. Form 10-Q for the period
                    ended June 30, 2020
                    [Bakewell and Rowe Rebuttal Expert Report
116                 Regarding Damages]                              NONE     NONE
                    Sprint Corporation Form 10-K for the fiscal
                    year ended March 31, 2019 [Bakewell and
                    Rowe Rebuttal Expert Report Regarding
117                 Damages]                                        NONE     NONE
                    Verizon Communications Inc. Form 10- K for
                    the fiscal year ended December 31, 2019
                    [Bakewell and Rowe Rebuttal Expert Report
118                 Regarding Damages]                              NONE     NONE
                    Cellco Partnership, Bloomberg (available
                    online at
                    https://www.bloomberg.com/profile/company/
119                 VZW:US)                                         NONE     NONE




                                             11
      Case 2:20-cv-00004-JRG Document 219-1 Filed 05/21/21 Page 12 of 18 PageID #: 5916




                    [Bakewell and Rowe Rebuttal Expert Report
                    Regarding Damages]
                    HTC Annual Report for the year
                    ended December 31, 2016
                    [Bakewell and Rowe Rebuttal Expert Report
120                 Regarding Damages]                               NONE       NONE
                    HTC Corporation Annual Report for the year
                    ended December 31, 2019 [Bakewell and Rowe
121                 Rebuttal Expert Report Regarding Damages]        NONE       NONE
                    “Company Overview,” HTC Corporation
                    website (available online at
122                 https://www.htc.com/us/about/).                  NONE       NONE
                    115 “Company Overview of HTC America,
                    Inc.,” Bloomberg website (available online at
                    http://www.bloomberg.com/research/stocks/pri
123                 vate/snapshot.asp?privcapId=36871395              NONE      NONE
124                 HTC 2015 Annual Report                          HTC038012 HTC038160
                    “Company Overview,” HTC website (available
                    online at
125                 http://www.htc.com/us/).                         NONE       NONE
                    Master Purchase Agreement Between HTC
126                 Corporation and AT&T Mobility LLC               HTC038818 HTC038973   CONF
                    Purchase and Sale Agreement between Verizon
127                 Wireless and HTC Corporation                    HTC039062 HTC039907   CONF
128                 HTC Sales Spreadsheet                           HTC036724 HTC036724   CONF
                    HTC America, Inc. Independent Auditor’s
                    Report and Financial Statements, date
129                 December 31, 2013                               HTC037651 HTC037697   CONF




                                                 12
      Case 2:20-cv-00004-JRG Document 219-1 Filed 05/21/21 Page 13 of 18 PageID #: 5917




                    HTC America, Inc. Independent Auditor’s
                    Report and Financial Statements, date
130                 December 31, 2014                              HTC037678 HTC037705   CONF
                    HTC America, Inc. Independent Auditor’s
                    Report and Financial Statements, date
131                 December 31, 2015                              HTC037623 HTC037650   CONF
                    “Smartphones,” HTC Corporation website
                    (available online at
132                 http://www.htc.com/us/smartphones-b/).          NONE       NONE
                    HTC Corporation Annual Report for the year
                    ended December 31, 2012 [Bakewell and Rowe
133                 Rebuttal Expert Report Regarding Damages]       NONE       NONE
                    HTC Corporation Annual Report for the year
134                 ended December 31, 2011                         NONE       NONE
                    HTC 2019 Annual Report, (available online at
                    https://investors.htc.com/en/financial-
135                 information/annualreports/)                      NONE      NONE
136                 2013 HTC Annual Report                         HTC037706 HTC037867
137                 HTC One (M8) Windows Edition Presentation      HTC034349 HTC034352   CONF
138                 W8 Sense Features Presentation                 HTC034462 HTC034474   CONF
                    “Sense TV is Going Away: Here’s What You
                    Need to Know,” HTC Corporation website,
                    April 23, 2015 (available online at
                    http://blog.htc.com/2015/04/sense-tv-going-
139                 away-need-know/).                                NONE      NONE
140                 One M7, M8, W8 and M9 Component Cost           HTC038161 HTC038161   CONF
                    “Eighteenth Report,” Federal Communications
                    Commission, December 23, 2015 (available
                    online at https://www.fcc.gov/document/18th-
141                 mobile-wireless-competition-report),            NONE       NONE


                                                13
      Case 2:20-cv-00004-JRG Document 219-1 Filed 05/21/21 Page 14 of 18 PageID #: 5918




                    Master Purchase Agreement Between AT&T
142                 and HTC                                        ATT013649 ATT013761 CONF
143                 T-Mobile Sales Data Spreadsheet                TMO000541 TMO000542 CONF
                    License and Services Agreement between HTC
144                 and Peel Technologies, Inc.                    HTC029545   HTC029616   CONF
145                 HTC One (M8) for Windows User Guide            ATT000001   ATT000124
146                 HTC One M9 User Guide                          ATT000125   ATT000321
147                 HTC One (M8) User Guide                        ATT000502   ATT000707
                    Designed like no other: the all-new HTC One
148                 (M8) one pager                                 ATT000712 ATT000712
149                 HTC M8 – Paid Search Presentation              ATT002282 ATT002284
                    Designed like no other: the all-new HTC One
150                 one pager                                      ATT002288 ATT002288
                    “We’re about to launch an amazing new HTC
151                 device” ATT webpage                            ATT002292 ATT002292
                    Designed like no other: the all-new HTC One
152                 (M8) one pager                                 ATT002303 ATT002303
                    “AT&T Business Direct | Premier Premier Opt-
153                 In Advantage” ATT Webpage                      ATT002338   ATT002338
154                 HTC One Webpage on ATT Site                    ATT002455   ATT002455
155                 HTC One (M8) User Guide                        SPR000850   SPR001120
156                 The new HTC One M9 Overview Deck               SPR020079   SPR020085   CONF
157                 HTC One (E8) Overview Deck                     SPR020086   SPR020095   CONF
                    HTC One Device Launch and Support Product
158                 Brief                                          SPR020142   SPR020153 CONF
159                 Sprint Quick Reference Brief for HTC One       SPR020154   SPR020157 CONF
160                 HTC One National Retail Training               SPR020160   SPR020173 CONF
161                 Introducing the HTC One M9 One Pager           SPR020231   SPR020232
162                 Getting Started Guide HTC One                  TMO000001   TMO000002



                                                14
      Case 2:20-cv-00004-JRG Document 219-1 Filed 05/21/21 Page 15 of 18 PageID #: 5919




                    Getting Started Guide HTC One M8 for
163                 Windows                                       TMO000003   TMO000004
164                 Getting Started Guide HTC One M9              TMO000005   TMO000006
165                 Your HTC One (M8) User Guide                  TMO000007   TMO000208
166                 HTC One (M8) for Windows User Guide           TMO000209   TMO000332
167                 User Guide HTC One M9                         TMO000333   TMO000539
168                 User Guide for HTC One M9                     VZN000001   VZN000336
169                 User Guide for HTC One M8                     VZN000337   VZN000666
                    User Guide for HTC One M8 for
170                 Windows                                       VZN000667 VZN000870
                                                                  SALAZAR- SALAZAR-
                    Asset Assignment from Salazar to Innovative   CONFIDEN CONFIDENT
171                 Intelcom Industries                            TIAL -560 IAL -577 CONF
                    Settlement Agreement between Mozly Tech
172                 LLC and HTC                                   HTC036774 HTC036787     CONF
                    Settlement and Non-Exclusive Patent License
                    Agreement between Magnacross LLC and
173                 HTC Corporation                               HTC036807   HTC036824   CONF
174                 ATT Sales Spreadsheet                         ATT003480   ATT003549   CONF
175                 T-Mobile Sales Document                       TMO001517   TMO001517   CONF
176                 Sprint Sales Document                         SPR000835   SPR000838   CONF
                    HTC America, Inc. Independent Auditor’s
                    Report and Financial Statements, dated
177                 December 31, 2014                             HTC037868 HTC038011     CONF
                    First Amendment to the License and Services
                    Agreement between HTC Corporation and Peel
180                 Technologies, Inc.                            HTC036390 HTC036394     CONF
                    Evaluation agreement between Peel
181                 Technologies, Inc. and HTC Corporation        HTC035025 HTC035027     CONF



                                                15
      Case 2:20-cv-00004-JRG Document 219-1 Filed 05/21/21 Page 16 of 18 PageID #: 5920




                    Release and Settlement Agreement between
182                 HTC Corporation and Peel Technologies, Inc.   HTC036642 HTC036646   CONF
                    Marketing Services Agreement between HTC
183                 Corporation and Peel Technologies, Inc.       HTC036649 HTC036654   CONF
                    Release Terms between BlueBonnet
                    Telecommunications, LLC and HTC
184                 Corporation                                   HTC036725 HTC036736   CONF
                    Release Terms between LX Tech, LLC and
185                 HTC Corporation                               HTC036737 HTC036743   CONF
                    Release Terms between Dynamic Hosting
186                 Company LLC and HTC Corporation               HTC036744 HTC036754   CONF
                    Release Agreement between Pico Byte
187                 Systems, LLC and HTC Corporation              HTC036755 HTC036762   CONF
                    Release Agreement between Nonend
188                 Inventions, N.V. and HTC Corporation          HTC036790 HTC036806   CONF
                    2G/3G Patent License Agreement between
                    Interdigital Technology Corp. and High Tech
189                 Computer Corp.                                HTC039500 HTC039517   CONF
                    Patent License Agreement Between Radio
                    Telephony System Products and Nokia
190                 Corporation                                   HTC039518 HTC039634   CONF
                    Amendment to IPR Licence Agreement
191                 between Nokia and HTC                         HTC039635 HTC039648   CONF
                    Patent License Agreement between HTC
192                 Corporation and Thomson Licensing             HTC039649 HTC039665   CONF
                    Global Patent License Agreement between
193                 Telefonaktiebolaget LM Ericsson and HTC       HTC039666 HTC039679   CONF
                    Confidential Patent Covenant Agreement
194                 between Microsoft and HTC                     HTC039680 HTC039691   CONF




                                                 16
      Case 2:20-cv-00004-JRG Document 219-1 Filed 05/21/21 Page 17 of 18 PageID #: 5921




                    Second Amendment between Nokia and HTC
195                 Corporation                                     HTC039692 HTC039703   CONF
                    Patent License and Settlement Agreement
                    between HTC America, Inc., HTC Corp., S3
196                 Graphics Co., Ltd. and Apple Inc.               HTC039704 HTC039845   CONF
                    Joe Andrew Salazar’s Responses and
                    Objections to Defendants’ First Set of
197                 Interrogatories, dated September 21, 2020         NONE      NONE
                    Joe Andrew Salazar’s Supplemental Responses
                    and Objections to Defendants’ Interrogatories
                    Nos. 14-15, and 21, dated
198                 February 11, 2021                                 NONE      NONE
                    Joe Andrew Salazar’s Responses and
                    Objections to Defendants’ First Set of Requests
199                 for Admission, dated September 21, 2020           NONE      NONE
                    Joe Andrew Salazar’s Supplemental Responses
                    and Objections to Defendants’ Requests for
                    Admissions Nos. 21-34, dated February 11,
200                 2021                                              NONE      NONE
                    Joe Andrew Salazar’s Complaint Against
                    AT&T Mobility LLC, Sprint/United
                    Management Company, T-Mobile USA, Inc.
                    and Cellco Partnership d/b/a Verizon Wireless,
201                 dated June 18, 2019                               NONE      NONE
                    Joe Andrew Salazar’s First Amended
                    Complaint Against AT&T Mobility LLC,
                    Sprint/United Management Company, T-
                    Mobile USA, Inc. and Cellco Partnership d/b/a
202                 Verizon Wireless, dated July 19, 2019             NONE      NONE




                                               17
               Case 2:20-cv-00004-JRG Document 219-1 Filed 05/21/21 Page 18 of 18 PageID #: 5922




                                                 Objection Key

Abbreviation                                            Definition
DUP                                                     Duplicative
NP                                                      Not Produced
SM                                                      Subject to Motion (Daubert and/or motion in limine)
ND                                                      Testimony has not been designated
FRCP 32                                                 Deposition not admissible as exhibit




                                                      18
